REDMANN, Judge,
concurring.
Because a new automobile’s engine is designed and warranted for months of normal use, failure within that time supports the inference that the failure resulted from some defect which existed at the time of manufacture and sale; Moreno’s Inc. v. Lake Charles Cath. H.S., Inc., 315 So.2d 660 (La. 1975).
The disassembly of the engine deprived the manufacturer and the seller of the opportunity to prove the nature of the defect. That the defect was not a simple blown head gasket is reasonably proved because gasket replacement didn’t restore the engine’s compression. But disassembly is not attributable to plaintiff. Therefore there is no unfairness in holding defendants to the burden of exculpating themselves in respect to the facially redhibitory defect of a nonfunctional engine (not repairable even by replacing the head gasket).